Citation Nr: 0420677	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  03-32 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for perianal warts.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel



INTRODUCTION

The veteran had active military service from November 1975 to 
November 1979.

The claim for service connection for PTSD comes to the Board 
of Veterans' Appeals (Board) on appeal from an August 2000 
rating decision.  The veteran filed a timely notice of 
disagreement in August 2001, the RO issued a statement of the 
case in September 2003, and the veteran filed a timely 
substantive appeal in November 2003. 

The claim for service connection for perianal warts comes to 
the Board on appeal from an April 2002 rating decision.  The 
veteran filed a timely notice of disagreement in April 2002, 
the RO issued a statement of the case in September 2003, and 
the veteran filed a timely substantive appeal in November 
2003.  This claim is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

The veteran asked for a hearing in an April 2002 written 
statement, and a local hearing was scheduled to take place in 
September 2002.  However, in an August 2002 written 
statement, the veteran withdrew his hearing request.  

In its April 2002 rating decision, the RO also denied service 
connection for acquired immune deficiency syndrome (AIDS).  
The veteran indicated his disagreement with this 
determination in an April 2002 written statement, and this 
claim was included in the September 2003 statement of the 
case.  However, the veteran did not reference this claim on a 
November 2003 Form 9, and did not thereafter submit a timely 
substantive appeal.  Although his representative did 
reference the claim for service connection for AIDS on a 
March 2004 written brief, this issue was not certified by the 
RO as being on appeal and will not be further discussed.





FINDING OF FACT

There is no credible evidence of any alleged in-service 
stressors. 


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 
1131, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(1999) and (as effective from March 7, 2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist

The veteran's originally filed his claim for service 
connection for PTSD on a VA Form 21-526 in June 2000.  He has 
not raised an issue as to the provision of a form or 
instructions for applying for benefits, and there is no such 
issue in this case.  38 U.S.C.A. § 5102; 38 C.F.R. 
§ 3.159(b)(2).

The United States Court of Appeals for Veterans Claims (CAVC) 
recently held, in part, that a notice as required by 
38 U.S.C.A. § 5103(a), must be provided to a veteran before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  See Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. June 24, 2004).  That 
was not done in this case, but as explained below, this is 
harmless.  

Following receipt of the veteran's substantially complete 
claim in June 2000, the RO sent him a letter (in June 2000) 
advising him about what types of evidence he could submit to 
"well ground" his claim.  The RO later denied the claim in 
an August 2000 rating decision, on the basis that the 
veteran's claim was "not well grounded."  Subsequent to the 
passage of the Veterans Claims Assistance Act of 2000 (VCAA), 
the RO (in a January 2002 letter) provided the veteran with 
notice about what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence had to be submitted by him, what information and 
evidence would be obtained by VA, and the need for him to 
submit any evidence in his possession that pertained to the 
claim.  Only thereafter, in an April 2002 rating decision, 
did the RO readjudicate his claim.  

During the course of his appeal, the veteran was also sent 
two development letters in September 2001, three development 
letters in October 2001, a development letter in December 
2001, a development letter in April 2002, a development 
letter in July 2002, and a statement of the case in September 
2003.  All these documents - collectively - listed the 
evidence considered, the legal criteria for determining 
whether the veteran's claim could be granted, and the 
analysis of the facts as applied to those criteria, thereby 
abundantly informing him of the information and evidence 
necessary to substantiate his claim.  

During the course of this appeal, the RO has obtained and 
reviewed service medical records, VA and private medical 
records, service personnel records, and written statements 
from the veteran.  The veteran has not indicated that there 
are any outstanding records pertinent to his claim.  VA has 
fulfilled its duty to seek relevant records.  38 U.S.C.A. 
§ 5103A(b) and (c); 38 C.F.R. § 3.159(c)(1-3), (d).  

As detailed below, the Board has concluded that the veteran 
has failed to submit credible supporting evidence that the 
claimed in-service stressor occurred.  Therefore, remanding 
for a VA examination to determine whether any current PTSD is 
related to a verified stressor is not appropriate.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The applicable duty to notify and assist requirements have 
been substantially met by the RO (which discussed 38 C.F.R. 
§ 3.159 in its September 2003 statement of the case), and 
there are no areas in which further development may be 
fruitful.  There would be no possible benefit to remanding 
these claim, or to otherwise conduct any other development.  


II.  Claim for service connection

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  The veteran is seeking 
service connection for PTSD, which he contends arose 
following an in-service assault.  

The regulation concerning claims for service connection for 
PTSD, 38 C.F.R. § 3.304(f), has been amended during this 
appeal.  This regulation formerly provided:

Service connection for [PTSD] requires 
medical evidence diagnosing the condition 
in accordance with [38 C.F.R.] 
§ 4.125(a)...; a link, established by 
medical evidence, between current 
symptoms and an in-service stressor; and 
credible supporting evidence that the 
claimed in-service stressor occurred.  If 
the evidence establishes that the veteran 
engaged in combat with the enemy and the 
claimed stressor is related to that 
combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.  If the 
evidence establishes that the veteran was 
a prisoner-of-war under the provisions of 
[38 C.F.R.] § 3.1(y) . . . and the 
claimed stressor is related to that 
prisoner-of-war experience, in the 
absence of clear and convincing evidence 
to the contrary, and provided that the 
claimed stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay

testimony alone may establish the 
occurrence of the claimed in-service 
stressor. 

38 C.F.R. § 3.304(f) (1999).  

The regulation was amended, effective March 7, 2002, to read 
as follows: 

(f)  Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with § 4.125(a) of this chapter; a link, 
established by medical evidence, between 
current symptoms and an in-service 
stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  Although service 
connection may be established based on 
other in-service stressors, the following 
provisions apply for specified in-service 
stressors as set forth below:  

(1)  If the evidence establishes that the 
veteran engaged in combat with the enemy 
and the claimed stressor is related to 
that combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.
  
(2)  If the evidence establishes that the 
veteran was a prisoner-of-war under the 
provisions of § 3.1(y) of this part and 
the claimed stressor is related to that 
prisoner-of-war experience, in the 
absence of clear and convincing evidence 
to the contrary, and provided that the 
claimed stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor. 

(3)  If a post-traumatic stress disorder 
claim is based on in-service personal 
assault, evidence from sources other than 
the veteran's service records may 
corroborate the veteran's account of the 
stressor incident.  Examples of such 
evidence include, but are not limited to: 
records from law enforcement authorities, 
rape crisis centers, mental health 
counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and 
statements from family members, 
roommates, fellow service members, or 
clergy.  Evidence of behavior changes 
following the claimed assault is one type 
of relevant evidence that may be found in 
these sources.  Examples of behavior 
changes that may constitute credible 
evidence of the stressor include, but are 
not limited to: a request for a transfer 
to another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes.  VA 
will not deny a post-traumatic stress 
disorder claim that is based on in-
service personal assault without first 
advising the claimant that evidence from 
sources other than the veteran's service 
records or evidence of behavior changes 
may constitute credible supporting 
evidence of the stressor and allowing him 
or her the opportunity to furnish this 
type of evidence or advise VA of 
potential sources of such evidence.  VA 
may submit any evidence that it receives 
to an appropriate medical or mental 
health professional for an 


opinion as to whether it indicates that a 
personal assault occurred.  

38 C.F.R. § 3.304(f) (effective from March 7, 2002).    

The RO considered the March 2002 amendments in its April 2002 
rating decision and September 2003 statement of the case, so 
the veteran will not be prejudiced by the Board's 
consideration of the most recent version of 38 C.F.R. 
§ 3.304(f).  

Treatment records reflect that the veteran has been diagnosed 
as having PTSD, and that this diagnosis has been related to 
the allegations of in-service personal assault (he has never 
alleged that his stressor arose during combat or that he was 
a prisoner-of-war).  For example, following a February 2003 
VA outpatient visit, the veteran was assessed to have PTSD 
secondary to military sexual trauma.  The key issue of his 
claim for service connection for PTSD is whether the alleged 
stressor (sexual assault by a stranger while on active duty) 
has been sufficiently corroborated.  

In an August 2001 written statement, the veteran asserted 
that during the spring of 1977, he was heading home from Fort 
Campbell in Kentucky, to try and make up with his girlfriend.  
According to the veteran, his car broke down while he was 
traveling on Interstate 65 at around midnight.  He began to 
hitchhike and was picked up near Grissom Air Force base by a 
very big man driving a station wagon who sexually assaulted 
the veteran.  

The veteran wrote that initially after the incident, he felt 
ashamed and did not say anything.  He wrote that a military 
chaplain had counseled him two years after this happened, but 
the veteran did not believe any record of this counseling 
existed.  The veteran said he also confided with a friend and 
a sergeant, both of whom apparently told him to keep quiet 
about the incident.

In a September 2001 telephone conversation with RO personnel, 
the veteran said that prior to the assault, he was doing well 
in the service, but that afterwards, he began to have 
behavioral problems and was arrested for disorderly conduct.  
He denied telling any family members about the assault until 
many years after service.  He said he would try to obtain a 
statement from the sergeant with whom he discussed the 
assault.      

Service medical records reflect that at his October 1975 
enlistment examination, the veteran denied any history of 
depression or excessive worry, loss of memory or amnesia, 
nervous trouble of any sort, or periods of unconsciousness.  
Psychiatric examination was normal.  

There are no service medical records which specifically 
indicate that the veteran sought treatment for any 
psychiatric symptoms or physical injuries from an assault.  
In March 1978, he sought treatment for complaints of bleeding 
from his coccyx region, and he was found to have a 
erythematous skin abrasion of the buttocks.  No reference to 
an assault was made during this visit.  He was treated for 
pediculosis pubis in January and June 1979, but again, there 
were no complaints of psychiatric symptoms or reports of any 
prior sexual assault noted.  Likewise, no psychiatric 
symptoms or history of assault were noted at his July 1979 
separation examination.  In September 1979 he sought 
treatment for a cut on his right wrist, but this laceration 
was apparently caused from window pane glass.  The notations 
relating to treatment of this laceration make no mention of 
any suicidal ideation or attempt.  

The veteran's service personnel records reflect, in pertinent 
part, that he was punished in May 1976 for failing to return 
his weapon to a unit arms room after completing field 
exercises.  However, the veteran's DD Form 214 indicates that 
he was honorably discharged and that he received, in part, a 
good conduct medal.  He participated in an "Operation Santa 
Claus" volunteer project during the 1977 Christmas holidays 
and received glowing job performance evaluations in February 
1978 ("outstanding military bearing . . . assumed his duties 
enthusiastically . . . dependable"), October 1978 
("diligent, earnest soldier . . . well-groomed . . . always 
courteous and extremely helpful"), and November 1978 
("demonstrated the highest degree of professionalism . . . 
definitely promotable material . . . meticulous soldier").  
None of the service personnel records indicate that the 
veteran requested a transfer to another duty assignment, let 
his work performance deteriorate, abused substances, or had 
panic attacks, anxiety, or economic or social behavior 
changes.  

As noted above, when a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  However, although he was 
advised (during a September 2001 telephone conversation with 
the RO and by the September 2003 statement of the case) that 
he could do so, the veteran has not submitted any statements 
from the chaplain or sergeant with whom he apparently 
discussed the assault in service, or any statements from 
other individuals who might help corroborate the stressor 
incident.  

While sympathetic to the veteran's contentions about the 
effect of this alleged assault on his psychological state and 
life generally, the Board is bound by the applicable law and 
regulations when making determinations about claims for VA 
benefits.  38 U.S.C.A. § 7104(a),(c).  Although he has been 
diagnosed as having PTSD, the veteran has failed to submit 
credible supporting evidence that the claimed in-service 
stressor occurred.  Since the preponderance of the evidence 
is against the claim for service connection for PTSD, it is 
denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for PTSD is denied.


REMAND

The veteran is seeking service connection for perianal warts, 
which he claims first arose in service.  

Service medical records reflect that at his October 1975 
entrance examination, he denied any history of piles or 
rectal disease.  Examination of the anus and rectum was 
normal.  In November 1977, he sought outpatient treatment for 
a mass on his left buttock.  Examination revealed a small, 
pin point cyst (noted to possibly be a lymph node).  The 
examiner's impression was that the cyst should be observed 
and he instructed the veteran to return if the cyst grew.  
During a January 1978 examination, a tumor on the veteran's 
left buttock was excised.  

In March 1978, the veteran sought treatment for complaints of 
bleeding from his coccyx region, and he was found to have an 
erythematous skin abrasion at the intertriginous area of the 
buttocks.  At his July 1979 separation examination, the 
veteran's anus and rectum were normal.  He declined a digital 
rectal examination.      

In an October 2001 letter, Stephen L. Gordon, M.D., wrote (in 
pertinent part) that he had known the veteran since 1997 and 
indicated the veteran currently had anal warts.  In light of 
the evidence of in-service complaints in the area of the 
anatomy of the claimed condition, a VA examination should be 
conducted to determine the diagnosis and etiology of any 
existing perianal wart disability.  

Accordingly, the Board REMANDS this case for the following:

1.  Schedule a VA examination to 
determine the nature and etiology of any 
perianal wart disability.  The claims 
folder should be reviewed prior to the 
examination.  Any tests deemed necessary 
should be performed.  The following 
questions should be answered and the 
rationale for any medical opinions given 
should be discussed in detail:

a.  Does the veteran currently have 
perianal warts?

b.  If the veteran currently has 
perianal warts, is it at least as 
likely as not (i.e., probably of at 
least 50 percent) that this 
disability is related to any in-
service complaints, or otherwise 
first had its onset while he was on 
active duty between November 1975 to 
November 1979?  

2.  Review the claims file and ensure 
that any remaining development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A are fulfilled.  See also 
38 C.F.R. § 3.159.  If the examination 
report is inadequate for any reason, 
return it for revision. 

3.  Thereafter, readjudicate the claim 
for service connection for perianal 
warts.  If the claim remains denied, 
provide the veteran and his 
representative with a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on his 
claim, including a summary of the 
evidence and discussion of all pertinent 
legal authority.  Allow an appropriate 
period for response.

Thereafter, return the case to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
claim.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expeditious handling is required of all claims remanded by 
the Board or by the CAVC.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes); M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



